Title: Enclosure: Stephen Cathalan to Joseph Jones, 21 October 1818, enclosure no. 1 in Stephen Cathalan to Thomas Jefferson, 30 November 1818
From: Cathalan, Stephen (Etienne)
To: Jones, Joseph


            
              Sir
              Marseilles the 21st october 1818—
            
            by order of Thos Jefferson Esqr late President of the U. States, I Remit you herein Inclosed; viz;
            TJ 1 Bill of Lading for wines & other articles for his own Acct marked as in Margin—
            TRJ 1 Bill of Lading for wines for the acct of Ths Jefferson Randolph Esqr his Grand Son in Law;—
            which I have Shipped on the Brig Planter of Petersburg Del anderson Master, bound for Petersburg—Virginia, to your Consignation;—
            you will Please, after his arival, to Receive Said articles, and to forward them as Soon as Possible to Ths Jefferson Esqr at Monticello, & to his Grand Son in Law what belongs to him.—
            you will Please, also, in Conformity of the Instructions of Ths Jefferson Esqr to make Separate accounts or Bills for all your Disbursments, for Freight, Duties & other Expenses; one against Said Late President, and the other against his G. Son in Law, as I am Directed by his G. Father to make Separate Invoices for Each of them, which however I Send to the Grand Father;
            This Brig being Ready to Sail out, as I have not been able to Collect all the Bills for their Cost and Charges, I cannot make out Said Invoices, nor transmit them to you, for the Recovery of the Duties of Importation in the U.S. of Said articles;—which I will do by the way of Bordeaux or havre; you will please to Inform, on arival, Ths Jefferson Esqr of this Shipment to your Consignation, not having time to do it, myself, by this opportunity & not being yet Recovered of a Serious Bilious Fever! with a tender of my best Services, in whatever I may be usefull to you or to your Friends Recommended by you to me, in this Corner of the Mediteranean within my Consular District; I have the honor to be Respectfully
            
              Sir your most obedt Servt
              Stephen Cathalan.
            
          